ORDER

Jenna L. Kirby appeals a district court order granting summary judgment for the defendant after the Commissioner of So*183cial Security denied her applications for social security disability and supplemental security income benefits. The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In , 1996, Kirby filed her applications for disability benefits, alleging that she was disabled because she suffered from seizures, migraine headaches, memory loss, and diabetes. Upon review of Kirby’s applications, the administrative law judge (ALJ) concluded that she suffered from the severe impairments of seizure disorder and a depressive disorder, but she did not have an impairment or combination of impairments that met or equaled the requirements set forth in the Commissioner’s Listing of Impairments. The ALJ also concluded that Kirby retained the ability to perform a full range of work, except that she was moderately limited in her ability to maintain attention and concentration and interact socially, and Kirby could not perform work that required her to be around heights or moving machinery. In light of her residual functional capacity, the ALJ determined that Kirby was capable of performing her past relevant work as a restaurant worker, shoe factory worker, vegetable packer, and material handler. Therefore, Kirby was not disabled.
Following the Appeals Council's decision affirming the ALJ’s determination, Kirby sought judicial review of the Commissioner’s decision. Over her objections, the district court adopted the magistrate judge’s report and recommendation, concluded that substantial evidence existed to support the Commissioner’s decision, and the court granted summary judgment for the defendant. In this timely appeal, Kirby argues that: 1) she is disabled pursuant to Listing of Impairments 11.03; 2) the ALJ improperly disregarded the disability determination of her treating physician; 3) the ALJ improperly determined that her testimony and the testimony of another witness were not credible; and 4) the ALJ did not fully develop the record.
Upon review, we conclude that the district court properly affirmed the Commissioner’s decision. Judicial review of the Commissioner’s decision is limited to determining whether the Commissioner’s findings are supported by substantial evidence and whether the proper legal standards were employed in reaching the conclusion. Garcia v. Sec’y of Health & Human Servs., 46 F.3d 552, 555 (6th Cir. 1995). If supported by substantial evidence, the Commissioner’s decision must be affirmed, even if the reviewing court would decide the case differently, Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994), and even if the claimant’s position is also supported by substantial evidence. Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir.1993).
Kirby has not met her burden of demonstrating that she meets or equals the Listing of Impairments 11.03. See Harmon v. Apfel, 168 F.3d 289, 291 (6th Cir.1999). Further, the ALJ properly disregarded the disability finding of Kirby’s treating physician. Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 287 (6th Cir. 1994). While Kirby argues that the ALJ improperly determined that her testimony and the testimony of another witness were not credible, this court cannot review an ALJ’s credibility determination of the testimony given before him. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 536 (6th Cir.2001). Lastly, Kirby’s argument that the ALJ failed to fully develop the record is without merit.
Accordingly, this court affirms the district court’s judgment.